DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 
3. The wide-angle camera according to claim 1, wherein the spectroscopic module further comprises a first reflective layer and a second reflective layer; the first reflective layer is disposed between the first optical prism and the first sidewall; the second reflective layer is disposed between the second optical prism and the second sidewall; the external light reflected by the first reflective layer becomes the first light; the external light reflected by the second reflective layer becomes the second light.
Allowable Subject Matter

The examiner’s statement of reasons for allowance over the prior art of record set forth in the previous office action filed 12/27/21 still stand.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAURICE C SMITH/Examiner, Art Unit 2877